Citation Nr: 1017880	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  97-00 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for major depression.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC) in Washington, DC, in March 2008, which granted the 
Veteran's claim for service connection for major depression 
and assigned a 10 percent disability rating effective October 
17, 1995.

In August 2008, the Board remanded this issue to the agency 
of original jurisdiction (AOJ) via the AMC for the issuance 
of a statement of the case.  Manlincon v. West, 12 Vet. App. 
238 (1999).  This case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  In a November 2007 rating decision, the AMC granted the 
Veteran's claim for service connection for major depression 
and assigned a 10 percent disability rating.  The Veteran was 
notified of the decision and his appellate rights in a letter 
dated March 12, 2008.

2.  A March 27, 2008 letter from the Veteran has been 
construed as a notice of disagreement (NOD) with regard to 
the issue of entitlement to an initial disability rating in 
excess of 10 percent for major depression.

3.  By letter dated November 13, 2009, the AOJ notified the 
Veteran and his representative of a statement of the case 
(SOC) addressing the Veteran's claim, and advised that he had 
60 days to submit a substantive appeal.  The Board notes that 
the one year period from the date of the letter notifying the 
Veteran of the action that he had appealed ended on March 12, 
2009.

4.  The Veteran did not submit a substantive appeal within 60 
days of November 13, 2009, or within one year of March 12, 
2008.

5.  A timely request for an extension of the time limit for 
filing the substantive appeal is not of record.

6.  In a letter dated March 15, 2010, the Board notified the 
Veteran and his representative that they had 60 days to 
request a hearing or to submit additional evidence or 
argument showing that a substantive appeal was filed on time.  
The Veteran responded to this letter on March 30, 2010, in 
which he checked a box indicating that "I do not have any 
additional evidence and/or argument to submit."  [Emphasis 
in original.]


CONCLUSION OF LAW

As to the issue of entitlement to an initial disability 
rating in excess of 10 percent for major depression, there is 
no longer a specific error of fact or law before the Board.  
38 U.S.C.A. §§ 7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.109, 20.200, 20.202, 20.302, 20.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board is initiated by filing a timely NOD, 
and is perfected by filing a timely substantive appeal.  38 
C.F.R. §§ 20.200, 20.202 (2009).  The substantive appeal may 
be set forth on a VA Form 9 (Appeal to the Board of Veteran's 
Appeals), or a predecessor form, or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to the errors of fact or law made 
by the agency of original jurisdiction (AOJ).  38 C.F.R. 
§ 20.202 (2009).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant, within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or within any extended time 
limits prescribed pursuant to a timely-filed request for 
extension of time.  38 C.F.R. §§ 3.109, 20.302(b), 20.303 
(2009).  

The Veteran did not submit a substantive appeal within 60 
days of November 13, 2009, the date of the SOC, or within one 
year of March 12, 2008, the date of the rating decision.  In 
a letter dated March 15, 2010, the Board notified the Veteran 
and his representative that they had 60 days to request a 
hearing or to submit additional evidence or argument showing 
that a substantive appeal was filed on time.  The Veteran 
responded to this letter on March 30, 2010, in which he 
checked a box indicating that "I do not have any additional 
evidence and/or argument to submit."  [Emphasis in 
original.]

In Percy v. Shinseki, 23 Vet. App. 37, 43 (2009), the Court 
of Appeals for Veterans Claims (Court) held that Roy v. 
Brown, 5 Vet. App. 554, 556 (1993) "simply recognized that, 
where a Veteran does not timely file a Substantive Appeal, 
and VA does not waive the Substantive Appeal requirement, the 
Board may decline to exercise jurisdiction over the matter.  
5 Vet. App. at 556.  Even after the Roy decision, this Court 
has made it clear that 'the Board's use of a jurisdictional, 
i.e., nondiscretionary, analysis' in questions of timeliness 
and adequacy of Substantive Appeals is 'not appropriate.' 
[citing Gomez v. Principi, 17 Vet. App. 369, 372 (2003).]"

More recently, the Court held in Ortiz v. Shinseki, No. 06-
0932 (U.S. Vet. App. Mar. 3, 2010), that the regulations 
pursuant to substantive appeals require that a claimant, in 
his substantive appeal, identify specific allegations of 
error of fact or law in the SOC.  See also 38 U.S.C. A. § 
7105(d) (3); 38 C.F.R. § 20.202.  The Court in Ortiz further 
held that the Board retains the authority to dismiss any 
appeal that fails to make a specific allegation of error.  
See also 38 U.S.C. A. § 7105(d)(5).

In this case, the Board finds that the Veteran has not made 
any specific allegations of error of fact or law.  To the 
contrary, the Veteran failed to submit a substantive appeal 
of any kind, and, when notified of this deficiency, responded 
in March 2010 that he did not have any additional evidence 
and/or argument to submit.  Thus, applying the Court's 
holding in Ortiz, supra, the Board finds that it may dismiss 
this claim for failure to make a specific allegation of error 
of fact or law.


ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


